Title: To James Madison from Martin De Garay, 8 February 1809
From: De Garay, Martin
To: Madison, James



Mui Sor. mio:
Real Palacio de Sevilla a 8o de Febrero de 1809.

La Supma. Junta Gubernativa de España e Indias que en ausencia del Sor. Rey Dn. Fernando 7o. administra sur Reinos y Dominios, deseosa de continuar y estrechar las relaciones de amistad y buena correspondencia con los Estados-Unidos de America; ha tenido a bien disponer que continuando Dn. Valentin de Foronda en su empleo de Consul General y Encargado de Negocios cerca de ese Govierno se le asocie en el caracter y desempeño del Encargo de Negocios Dn. Josef Viar Consul Genl. y Encargado de Negocios de España que ha sido por muchos años en ese Pays.  Las apreciables qualidades del mencionado Viar que no pueden menos de ser conocidas a ese Govierno, y el esmero con que durante el tiempo de su pasado Encargo procuró mantener las mas amistosas relaciones entre la España y los Estados-Unidos, hacen esperar a la Supma. Junta que será recibido y tado por el Govierno de los Estados-Unidos con el aprecio a que le hacen acreedor sus circumstancias, y que el mismo aprecio y buena acogida seguirá experimentando su Compañero Dn. Valentin de Foronda.  No duda tampoco la Supma. Junta de la atencion y interes con que el Govno. Americano oira las comunicaciones que se le hagan por parte de los expresados Encargados Viar y Foronda dirigidas a conservar y fomentar las relaciones amistosas de ambos Goviernos, y me manda la Supma. Junta manifestarlo a VS como exerco las funciones de su Primer Seco. de Estado, encargado interinamente del Despacho de los Negocios Extrangeros.  Aprovecho gustoso esta ocasion de ofrecer a V.E. las seguridades de mi respetuosa consideracion; y ruego a Dios gué. a V.E. ms. as. Exmo. Sor. B. L. M de V.E. su mas atento Servor.

Martin de Garay


Pral.

